Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract objections in the non-final dated 11-19-2021 have been withdrawn.
Claim Objections
The claim objections in the non-final dated 11-19-2021 have been withdrawn. 
Claim Interpretation
The claims are no longer interpreted under 112 6th paragraph based on the amendments filed on 2-17-2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Keeffe (20180100929).

Regarding claims 1 and 7, O’Keeffe teaches a determination device and method for outputting a signal indicating intrusion detection when a distance to an object is within a predetermined range, the determination device comprising:

a plurality of acquisition parts each acquiring a signal outputted by each of a plurality of optical distance measurement sensors that are included in a sensor set and have observation areas overlapping each other (Fig. 15A, an overview of the LIDAR system, shows that detectors 1520a/1520b contain amplifiers 1530a/1530b that acquire the signals of photodetector arrays 1525a/1525b and can be configured to have overlapping observation areas; paragraph 0125);
a plurality of abnormality determination processors each determining that an abnormality has occurred in at least one of the optical distance measurement sensors when distances respectively indicated by the signals received by the acquisition parts deviate from each other by a predetermined length or more (Fig. 19B, a more detailed view into the signal processing used in the system, shows malfunction indicators 1940a and 1940b determining a distance deviation via comparators; paragraph 0126 and 0136); and
an output part outputting a signal indicating the abnormality when at least one of the abnormality determination processors determines that the abnormality has occurred (Fig. 19B malfunction indicators 1940a and 1940b can output malfunction signals 1555a and 1955b; paragraph 0126 and 0136)
wherein the optical distance measurement sensor comprises a multi-pixel light receiving part comprising a plurality of light receiving elements (detectors 1520a and 1520b use ToF pixel arrays [i.e. multi-pixel light receiving part]; paragraph 0125),
the determination device further comprises an extraction part extracting light receiving elements corresponding to an overlapping observation area of the optical distance measurement sensors, among the light receiving elements of the light receiving part, as light receiving elements in a valid range (Fig. 15A time of flight calculator 1540a extracts the charge associated with pixels in ToF array [i.e. valid range] configured to have overlapping FOVs; paragraph 0062 and 0125), and
each of the abnormality determination parts determines whether the abnormality has occurred in at least one of the optical distance measurement sensors by using signals outputted by the light receiving elements in the valid range (Fig. 19B malfunction indicators 1940a and 1940b determine an abnormality; paragraph 0136).
wherein the extraction part extracts the light receiving elements in the valid range according to a distance between the object in the observation area and the optical distance measurement sensor (Fig. 15A time of flight calculator 1540a extracts the charge associated with pixels in ToF array [i.e. valid range] based on 3D location calculated from the light reflections detected between object and sensors [i.e. distance]; paragraph 0062 and 0125).
Regarding claim 4, O’Keeffe teaches all the limitations of claim 1 as stated above. Further, O’Keeffe teaches:
wherein a plurality of the sensor sets are provided, and the signals outputted by the optical distance measurement sensors of each of the sensor sets are transmitted to each of the acquisition parts by serial transmission (readout circuit can read the charge stored on 2D photodetector arrays via serial communication; paragraph 098).
(readout circuit can read the charge stored on 2D photodetector arrays via serial communication; paragraph 098).
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Pertaining to the argument that O’Keeffe is silent about the 3D locator calculator extracting signals from the detector array according to a distance between the object in the observation area and the optical distance measurement sensor:
O’Keeffe clearly shows (in paragraph 125) “control signals 1503a and 1503b can select equivalent detector elements in each of two detector 1520a and 1520b. When the reflection splitter provides highly correlated or overlapping pluralities of reflections to each detector array…each receiving equivalent control signals should output light reflection signals 1535a and 1535b with equivalent timing (e.g. the phase relation of the pulses or charge associated with a pixel in a ToF pixel array with built-in demodulation)”.  The control signals identify pixels with equivalent reflection signals associated with phase and timing, because this is a TOF range finder the distance is determined based on time of flight. 
Referring to the argument that O’Keeffe fails to disclose “the extraction part extracts the light receiving elements.”:
O’Keeffe explicitly discloses the control signals 1503a and 1503b selects equivalent detector elements and provide highly correlated reflection signals in paragraph 125. While paragraph 119 of O’Keeffe shows 3D location calculators receive signals of the detector array to calculate distance to a reflection location the paragraph cited in the non-final dated 11-19-2021 clearly includes the control signals that select two reflection signals from equivalent detectors with equivalent timing.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645